UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2287


GREG GIVENS,

                     Plaintiff - Appellant,

              v.

CLYDE YATES, JR.; KIMBERLY YATES, a/k/a Kimberly Craig; ADAM
HARRIS; KIMBERLY HARRIS, Individually and Collectively,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00141-JPB-JPM)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Greg Givens, Appellant Pro Se. Theodore Levette Tsoras, TSORAS LAW OFFICE,
Powhatan Point, Ohio; Donald J. Tennant, Jr., TENNANT LAW OFFICES, Wheeling,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Greg Givens appeals the district court’s order dismissing his amended complaint for

failure to state a claim. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Givens v. Yates, No.

5:20-cv-00141-JPB-JPM (N.D.W. Va. Nov. 25, 2020). We also deny Givens’ motion to

disqualify opposing counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2